PER CURIAM.
This appeal seeks review of an order denying a motion to correct an alleged illegal sentence. Many grounds are urged for reversal, save and except that which relates to the retention of jurisdiction, all are without merit. We do find error in the order as it relates to retaining jurisdiction, and reverse so much of same as it relates to that issue. We return the matter to the trial court for further proceedings in accordance with the reasoning set forth in Macias v. State, 614 So.2d 1216 (Fla. 3d DCA 1993).
Affirmed in part, reversed in part, with directions.